 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVID G. MOUNTFORD,                            Case No. CV 19-8723-SVW (KK)
11                                   Petitioner,
12                         v.                        ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    THE PEOPLE OF CALIFORNIA,                      UNITED STATES MAGISTRATE
                                                     JUDGE
14                                   Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
23   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice. In
24   addition, Petitioner’s Request for Stay, dkt. 2, is denied as moot.
25
26   Dated:   January 28, 2020
                                              HONORABLE STEPHEN V. WILSON
27                                            United States District Judge
28
